Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the plurality of panic buttons" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 6-8,10-13,14-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al. (US 2013/0183924) in view of McNutt et al. (US 2015/0015381).
As per claim 1, Saigh shows a method comprising: 
receiving a notification of an activation of an alert and alarm mobile device (mobile device 100; Para. 36 wherein the mobile device can be cellular phone, PDA [similar to tablet]; Para. 39 shows activation of alert mode of the mobile device; Para. 40 shows notification is generated and to be received by integrated emergency database, etc.), wherein the notification of the activation comprises a location of the site (Para. 39: GPS location data, Para. 41, 43); and 
in response to receiving the notification of the activation of the alert and alarm mobile device at the site, generating a plurality of notifications of the alarm event at the site and the location of the alarm event (Fig. 1-2,4; Para. 43; a plurality of notifications is shown by the device of the first responder at or remote from the site, law enforcement agencies or other emergency responder). 
The invention of Saigh does not explicitly mention tablet.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace or modify the mobile device as shown by Saigh into a tablet as suggest by McNutt, because it would be an implementation of simple substitution of one known element for another to obtain predictable results.
As per claim 2, the combined invention meets the limitation of claim and Saigh shows receiving video images from the site and providing the video images to first responders (Para. 39-40, 41,75,76; the integrated emergency database collect and receive the video images then relay to the first responders). 
As per claim 3, the combined invention meets the limitation of claim and Saigh shows receiving information from one or more sensors at or near the alert and alarm tablet (Para. 39-40, the mobile device includes sensors).
As per claim 4, the combined invention meets the limitation of claim and Saigh shows the notifications of the alarm event are provided to a plurality of other alert and alarm tablets at the site (Para. 40: the other mobile device 212, 214 might be within a given proximity of mobile device wherein the mobile device is at the site.  In other words, the other mobile device 212, 214 would have been obviously structured as at the site.  In addition, one of ordinary skill in the art could implementing the other mobile devices as the tablet as shown by Saigh in view of McNutt because it would be an implementation of choosing from a finite number of identified, predictable solutions.)

As per claim 6, Saigh shows a mobile device (mobile device 100; Para. 36 wherein the mobile device can be cellular phone, PDA [similar to tablet]) comprising: 
a processor (Fig. 1; 114); 
memory coupled to the processor (Fig. 1; 112); 
a transceiver coupled to the processor (Fig. 1; 104,106,108,110), 
a display coupled to the processor, the display comprising a user interface (Fig. 1; 120,122); 
a speaker coupled to the process (Fig. 1; 126); and 
alert and alarm software (Para. 37) stored in the memory and configured to be executed by the processor when an alarm is activated with the user interface (Fig. 1,14; Para. 36-39,59,62,65,70,72,75,79,90), 
wherein the processor is configured to generate a notification of the alarm and transmit the notification of the alarm to an alert platform using the transceiver (Para. 40 shows notification is generated by the mobile device and to be received by integrated emergency database, etc.)
The invention of Saigh does not explicitly mention tablet.
In the analogous art, McNutt shows the mobile device can be mobile phone or tablet, etc. (Para. 9 and 25). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace or modify the mobile device as shown by Saigh into a tablet as 
As per claim 7, the combined invention meets the limitation of claim and Saigh shows  the processor is further configured to generate an auditory alarm and cause the speaker to output the auditory alarm, and generate a visual alarm and cause the display to display the visual alarm (Fig. 1; Para. 38-39,41,56,57,76,80,90,96,137; Para. 90,92,96,121,137; text message and visual display alert).
As per claim 8, the combined invention meets the limitation of claim and Saigh would have been obviously shows the auditory alarm comprises a sound having a decibel level sufficient to alert an individual about the alarm (since the auditory alarm with sound is intended to be alerting the user of the mobile device in regards to the alert situation, therefore it would have been obviously to one of ordinary skill in the art the auditory alarm of Saigh would have a decibel level sufficient to alert an individual about the alarm.  It would be an implementation of choosing from a finite number of identified, predictable solutions.)
As per claim 10, the combined invention meets the limitation of claim and Saigh would have been obviously shows the visual alarm comprises text comprising information regarding the occurrence of an active shooter emergency at a site and a location of the site (Para. 90,92,96,121,137; text message would have been obviously describing the alarm event data such as alert status and information; Para. 72; Fig. 8 shows gunman notification; therefore, based on the gunman situation alert, it would have been obvious to one of ordinary skill in the art to modify the text message to include gunman alert information such as active shooter emergency at the site). 

As per claim 12, the combined invention meets the limitation of claim and Saigh would have been obviously shows a GPS sensor 104 coupled to the processor and configured to identify geo-location data of the tablet (Fig. 1, Para. 39).
As per claim 13, the combined invention meets the limitation of claim and Saigh would have been obviously shows a sensor coupled to the processor and configured to sense alarm event data (Fig. 1; Para. 39).
As per claim 14, Saigh shows a system comprising: 
a plurality of alert and alarm mobile devices at a sites (Para. 10; claim 1, mobile device 100, 212) wherein the plurality of alert and alarm are configured to be activated (Para. 36 wherein the mobile device can be cellular phone, PDA [similar to tablet]; Para. 39 shows activation of alert mode of the mobile device; Para. 40 shows notification is generated and to be received by integrated emergency database, etc.), wherein the plurality of alert and alarm mobile devices are configured to generate a notification that comprises a location in the site corresponding to a location of an activated one of the plurality of alert and alarm mobile devices in the site when it is activated (Para. 39: GPS location data, Para. 41, 43); and 
an alert platform (at least the integrated emergency database202) configured to receive the notification from the activated one of the plurality of panic buttons (the alert button on the mobile devices; Fig. 6-9; Para. 71), wherein the notification comprises alarm event data including at least a location of the site and a location of the activated one of the plurality of alert and alarm mobile device in the site (Para. 39: GPS location data, Para. 41, 43; Fig. 1-2,4; Para. 
The invention of Saigh does not explicitly mention tablet.
In the analogous art, McNutt shows the mobile device can be mobile phone or tablet, etc. (Para. 9 and 25). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace or modify the mobile device as shown by Saigh into a tablet as suggest by McNutt, because it would be an implementation of simple substitution of one known element for another to obtain predictable results.
As per claim 15, the combined invention meets the limitation of claim and Saigh shows a plurality of panic buttons at the site (the alert button on the mobile devices; Fig. 6-9; Para. 71; wherein each of the mobile devices are at the site therefore plurality of panic buttons at the site).
As per claim 16, the combined invention meets the limitation of claim and Saigh shows the plurality of panic buttons each comprise a fixed panic button or a portable panic button (the alert button on the mobile devices therefore portable panic button; Fig. 6-9; Para. 71).
As per claim 17, the combined invention meets the limitation of claim and Saigh shows the alert platform further sends information regarding the alarm event data to a plurality of first responders (integrated emergency database sends information regarding the alarm event data to a plurality of first responders; Para. 40,43,57; Fig. 2,8,11,13-14).
As per claim 18, the combined invention meets the limitation of claim and Saigh shows the alarm event data further comprises information identifying the alarm as an active shooter emergency (Para. 72; Fig. 8 shows gunman notification).

As per claim 21, the combined invention meets the limitation of claim and Saigh shows the plurality of alert and alarm tablets comprises a display that is configured to display text comprising information describing the alarm event data (Para. 90,92,96,121,137; text message would have been obviously describing the alarm event data such as alert status and information).
As per claim 22, the combined invention meets the limitation of claim and Saigh shows the alert platform further sends information regarding the alarm event data to a law enforcement dispatch (Fig. 2,8,13-14; Para. 40, 43).
As per claim 23, the combined invention meets the limitation of claim and Saigh shows the alert platform further sends information regarding the alarm event data to one or more alert and alarm tablets near the activated one of the plurality of alert and alarm tablets (Para. 40: the other mobile device 212, 214 might be within a given proximity of mobile device wherein the mobile device is at the site.  In other words, the other mobile device 212, 214 would have been obviously structured as at the site.  In addition, one of ordinary skill in the art could implementing the other mobile devices as the tablet as shown by Saigh in view of McNutt because it would be an implementation of choosing from a finite number of identified, predictable solutions.)
As per claim 24, the combined invention meets the limitation of claim and Saigh shows the alert platform further sends information regarding the alarm event data to a plurality of mobile devices of individuals near the activated one of the plurality of alert and alarm tablets 

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al. (US 2013/0183924) in view of McNutt et al. (US 2015/0015381), further in view of Bauer et al. (US 2009/0096937) or Kulp et al. (US 2017/0070842).
As per claim 9, the combined invention meets the limitation of claim, but does not explicitly mention the visual alarm comprises changing a background of a display of the display between red and blue.  
In the analogous art of notification system, Bauer and/or Kulp shows the visual alarm comprises changing a background of a display of the display between red and blue (Bauer: Para. 253; Kulp: Para. 125).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the changing a background of a display of the display between red and blue as suggest by Bauer and/or Kulp to the display as shown by Saigh because it would provide an alternative and/or additional visual alarm indication to the user, thereby increasing the effectiveness of the invention.  
It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

As per claim 20, the combined invention meets the limitation of claim, but does not explicitly mention the plurality of alert and alarm tablets comprise a display that is configured to alternate a background color between red and blue based on the alarm event data.  
In the analogous art of notification system, Bauer and/or Kulp shows the visual alarm comprises a display that is configured to alternate a background color between red and blue based on the alarm event data (Bauer: Para. 253; Kulp: Para. 125; alternate a background color between red and blue based on the conditional data).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the changing a background of a display of the display between red and blue as suggest by Bauer and/or Kulp to the plurality of alert and alarm tablets comprise a display as shown by Saigh because it would provide an alternative and/or additional visual alarm indication to the user, thereby increasing the effectiveness of the invention.  
It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689